BROWN, Chief Justice,
specially concurring.
I concur in the conclusion of the majority opinion, but would affirm the case using a simpler legal analysis.
As explained in the majority opinion, this case involves a defendant over which the trial court had proper personal jurisdiction under Rule 4(d), Wyoming Rules of Civil Procedure. After making this determination I would hold that under Rules 4(b) and 10, W.R.C.P., a faulty caption on the complaint is not in and of itself fatal to subject matter jurisdiction. Federal and state precedent urges that when proper parties are correctly identified in the body of the complaint a defective caption does not defeat subject matter jurisdiction. 5 Wright and Miller, Federal Practice and Procedure § 1321, pp. 457-461 (1969 and Supp.1987, pp. 169-171). The treatise states:
“Although helpful to the court, the caption usually is not considered a part of the pleader’s statement of claim or response and is not determinative as to the parties to the action or the court’s jurisdiction.” Id., at 458-459.
A good illustration of this rule in a state case involving a Rule 60(b) motion to dismiss is Anderson v. State Department of Highways, Alaska, 584 P.2d 537, 541-543 (1978).
This case similarly presents a disputed complaint that clearly and repeatedly identified appellant Anderson as an individual defendant. We should affirm on this basis and avoid flirting with the slippery concept of judicial estoppel.